Citation Nr: 1132292	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain with facet syndrome and disc bulges.

2.  Entitlement to service connection for gastritis, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to an increased rating for intermittently symptomatic left knee injury residuals, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from January 1985 to December 1987 and reportedly from February 2003 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran's claims were remanded by the Board in November 2009.

The issue of entitlement to service connection for gastritis, to include as secondary to service-connected bilateral knee disabilities is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current low back disability, lumbosacral strain with facet syndrome and disc bulges, is caused by the Veteran's active service.

2.  The Veteran has painless full range of motion of the left knee and no instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbosacral strain with facet syndrome and disc bulges have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a rating in excess of 10 percent for residuals of a left knee injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In May 2004, prior to the rating decision that denied the Veteran's claims, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record reflects that the Veteran's service treatment records, private medical records, and VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

The Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Low Back Disability 

The Veteran asserts that he is entitled to service connection for a low back disability.  As explained below, the Board finds that service connection for lumbosacral strain with facet syndrome and disc bulges is warranted.

The Veteran's service treatment records from his first period of active service note that the Veteran complained of low back pain in August 1986 after lifting a heavy box and feeling something pull.  The assessment was musculoskeletal low back pain.  Service treatment records from the Veteran's second period of service reveal complaints of low back pain in May 2003 and July 2003.  A July 2003 notation states chronic lumbar pain.  An August 2003 Medical Evaluation Board document states that the Veteran had a history of lower back injury in April 2003 while jumping off a vehicle while deployed.

After reviewing the Veteran's history and examination the Veteran in June 2004, a VA examiner opined that the Veteran had mechanical low back strain originating in service.  

A September 2006 VA examiner opined that the Veteran's current low back disability is less likely than not related to service.

In March 2010 a VA examiner thoroughly recounted the Veteran's inservice medical history and examined the Veteran and opined that the Veteran's current low back condition is at least as likely as not related to his military service.

The Board recognizes that the September 2006 medical opinion is against the Veteran's claim.  However, the service treatment records from both periods of service reveal medical treatment for low back complaints and there are two VA medical reports in which the examiners opined that the Veteran's current low back disability is related to service.  Accordingly, the Board finds that overall the medical evidence supports the Veteran's claim and that service connection for lumbosacral strain with facet syndrome and disc bulges is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Left Knee Disability

As explained below, the Board finds that the Veteran's residuals of a left knee injury do not meet the criteria for a rating in excess of 10 percent.

The Veteran was granted service connection and a 10 percent rating for residuals of a left knee injury by a June 1988 rating decision.  His claim for an increased rating was received in March 2004. 

On VA examination in June 2004 the Veteran used no assistive devices.  He had full extension of the left knee and 130 degrees of flexion.  He had no instability of the left knee.  The Veteran stated that he did not have painful motion of the left knee.  The Veteran stated that he avoided flare-ups and the examiner was unable to assess additional limitations during flare-ups.  X-rays revealed screws present from previous cruciate ligament repair, and slight degenerative joint disease with some narrowing and superior patellar spurring.    

A September 2006 VA examination report notes that the Veteran had left knee range of motion from 0 to 140 degrees, without pain.

When examined by VA in March 2010 the Veteran again had from 0 to 140 degrees of painless motion.  The examiner noted that the Veteran did not exhibit any functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  The Veteran's left knee was stable and the Veteran indicated that his left knee disability did not interfere with his job.

The Board notes that a June 1988 rating decision granted the Veteran service connection and a 10 percent rating for intermittently symptomatic left knee injury residuals under Diagnostic Code 5257.  Diagnostic Code 5257 provides that slight recurrent subluxation or lateral instability warrants a 10 percent evaluation and moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The VA examinations all indicated that the Veteran has no instability of the left knee.  Consequently the Veteran is not entitled to a higher rating under Diagnostic Code 5257.

The Board notes that the VA examinations have revealed the Veteran to have full painless extension (to zero degrees) of the left knee.  Consequently, he does not meet the criteria for a separate compensable rating under Diagnostic Code 5261 for limitation of extension of the knee.  Diagnostic Code 5261 requires extension limited to 10 degrees for a 10 percent evaluation and extension limited to 15 degrees for a 20 percent evaluation.

The VA examinations also showed the Veteran to have either full flexion of the left knee or flexion only limited to 130 degrees.  All motion was noted to be painless.  Consequently, the Veteran does not meet the criteria for a separate compensable rating under Diagnostic Code 5260 for limitation of flexion of the left knee.  Diagnostic Code 5260 requires flexion limited to 45 degrees for a 10 percent evaluation and flexion limited to 30 degrees for a 20 percent evaluation.

In this case the record indicates that the Veteran basically has full range of motion of the left knee without pain.  The March 2010 VA examiner noted that the Veteran did not exhibit any functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  Consequently, the Veteran has not met the criteria for even a compensable rating under either Diagnostic Code 5260 or 5261 when these factors are taken into consideration.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is also not entitled to a separate compensable rating for his left knee disability under Diagnostic Codes 5003 and 5010, which provide for a 10 percent rating when there is arthritis of a joint, as well as limitation of motion of that joint, but the extent of the limitation of motion of that joint is noncompensable under the appropriate diagnostic codes.  Diagnostic Code 5003 states that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

A separate compensable rating for his left knee is not for assignment under Diagnostic Codes 5003 and 5010 because the September 2006 and March 2010 VA examinations revealed full range of painless motion.  While the June 2004 VA examination indicated that the Veteran might have a very slight limitation of extension, such was not objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion as required by Diagnostic Code 5003.  Consequently, the Veteran is shown to have full range of painless motion of the left knee for purposes of rating under Diagnostic Codes 5003 and 5010 and thus has not met the criteria for a separate compensable rating for his left knee disability under those diagnostic codes.  

Because the Veteran has not met the criteria for a separate compensable rating for his left knee disability under any applicable diagnostic code, and has not met the criteria for a rating in excess of 10 percent under the diagnostic code currently assigned, at any time during the time frame under consideration, an increased rating for intermittently symptomatic left knee injury residuals is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

During the time period under consideration there has not been shown to have been any hospitalizations due to the Veteran's left knee disability.  The applicable ratings provide for higher ratings based on left knee symptoms and the Veteran has specifically stated that his left knee disability does not affect him at work.  Accordingly, an extraschedular rating is not warranted.


ORDER

Service connection for lumbosacral strain with facet syndrome and disc bulges is granted.

A rating in excess of 10 percent for degenerative joint disease of the left knee is denied.


REMAND

The Veteran seeks service connection for a gastrointestinal disorder and he was provided a VA gastrointestinal examination in March 2010.  At the examination the Veteran reported that he is currently followed by a gastroenterologist.  The Board notes that the records of treatment by the gastroenterologist are not of record and have not been requested.  The Veteran's claim must be remanded in order that these records may be obtained.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses and dates of all providers who have treated him for a gastrointestinal disorder.  Provide the Veteran the authorization forms to sign so that any private records identified may be requested.

2.  Upon completion of the above requested development readjudicate the Veteran's claim.  The Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


